DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 objected to because of the following informalities:  Claim  40, line 1, “hierach” should be “hierarchy”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1-6, 8-17, 19-21, and 40-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is found to be rejected under 35 U.S.C. 101 for reciting the following abstract ideas:
Receiving an indicator of initial tooth positions of a patient's teeth in a digital model of the patient’s mouth; 
determining, from the indicator of initial tooth positions, a hierarchy of treatment settings using an automated treatment setting agent;
 Generating, for each treatment setting from the hierarchy of treatment settings, one or more particular treatment plans that are included in the plurality of treatment plans, wherein positions of the patient’s teeth in the digital model are modified in each treatment plan of the one or more particular treatment plans from initial tooth positions to final tooth positions via plurality of intermediate tooth positions; and 
Presenting the one or more of the particular treatment plans to a digital device associated with a user
It is found that the above mentioned abstract ideas are drawn to a mental process and/or certain methods of organizing human activity. In practice, an orthodontist can look at X-rays and figure out the correct aligner over a period of time to develop a treatment plan. Furthermore, an orthodontist can make multiple treatment plans based on treatments the patient’s had or would like to conduct to their teeth.
The concept of a processor is found to be generic as all computers have it and is being used to perform an abstract idea. As such, it is rejected as being a computer tool to perform an abstract idea which was receiving initial teeth positions.
The concept of presenting one or more of the plurality of treatment plans to the user is found to be adding insignificant extra-solution activity to the judicial exception and as such will be rejected under 35 U.S.C. 101.
Claims 2-3, 5-6, 8, and 10 are found to be further parameters about the abstract idea where it manipulates the abstract idea with more abstract limitation.
Claim 4 is found to be rejected under 35 U.S.C. 101 as it draws to applying a computer tool which can be found to have not been invented by the applicant essentially making the limitation of a machine learning agent generic.
Claim 9 is found to be rejected under 35 U.S.C. 101 as it draws to an extra solution activity.
Claim 11 is found to rejected under 35 U.S.C. 101 based on the rejection made for claims 1 and 2 as the limitations claimed in claim 11 is the combination of claims 1 and 2.
Claim 12 is found to be under 35 U.S.C. 101 for reciting the following abstract ideas:
Receiving an indicator of initial tooth positions of a patient's teeth in a digital model of the patient’s mouth; 
Determining, from the indicator of initial tooth positions, a hierarchy of treatment settings using an automated treatment setting agent;
Generating, for each treatment setting from the hierarchy of treatment settings, one or more particular treatment plans that are included in the plurality of treatment plans, wherein positions of the patient’s teeth in the digital model are modified in each treatment plan of the one or more particular treatment plans from initial tooth positions to final tooth positions via plurality of intermediate tooth positions; and 
Presenting the one or more of the particular treatment plans to a digital device associated with a user
It is found that the above mentioned abstract ideas are drawn to a mental process and/or certain methods of organizing human activity. In practice, an orthodontist can look at X-rays and figure out the correct aligner over a period of time to develop a treatment plan. Furthermore, an orthodontist can make multiple treatment plans based on treatments the patient had or would like to conduct to their teeth.
The concept of processors are found to be generic as all computers have them and is being used to perform an abstract idea. As such, it is rejected as being a computer tool to perform an abstract idea which was receiving initial teeth positions.
The concept of a memory is found to be generic as all computers have them and is being used to perform an abstract idea. As such, it is rejected as being a computer tool to store computer-program instructions. Furthermore, it is known that a processor is coupled to work with the memory to execute tasks where this concept is applicable to any computer.
The concept of presenting one or more of the plurality of treatment plans to the user is found to be adding insignificant extra-solution activity to the judicial exception and as such will be rejected under 35 U.S.C. 101.
Claims 13-14, 16-17, 19, and 21 are found to be further parameters about the abstract idea where it manipulates the abstract idea with more abstract limitation.
Claim 15 is found to be rejected under 35 U.S.C. 101 as it draws to applying a computer tool which can be found to have not been invented by the applicant essentially making the limitation of a machine learning agent generic.
Claim 20 is found to be rejected under 35 U.S.C. 101 as it draws to an extra solution activity.
Claims 40-42 are found to be further parameters about the abstract idea where it manipulates the abstract idea with more abstract limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9-13, 15-16, 20-21, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US Publication No. 20070128573 A1) in view of Ben-Gal (US 20210259808 A1). 
Regarding Claim 1, Kuo discloses a method of creating a plurality of treatment plans for aligning a patient's teeth (Abstract) the method comprising:
receiving, in a processor (Par. [0335] discloses the presence of the processor where it is found to process the inputted data which is in this case the initial tooth position), an indicator of initial tooth positions of in a digital model of the patient's teeth (Par. [0105] - [106]);
determining, from the indicator of initial tooth positions, treatment settings using an automated treatment setting agent (Par. [0094] where the system performed that makes the aligner (100) is performed within each cluster; Par. [0078] describes the cluster operation that uses the treatment preferences can be a neural network which is found to be an automated treatment setting agent);
generating, one or more particular treatment plans that are included in the plurality of treatment plans (Fig. 1E – 1F shows the development of new treatment plans being made), wherein positions of the patient’s teeth in the digital model are modified in each treatment plan of the one or more particular treatment plans from initial tooth positions to final tooth positions via a plurality of intermediate tooth positions (Fig. 1E – 1F shows the development of new treatment plans being made; ; Further Par. [0109] discloses the method to determining tooth path through threshold limits of the linear and rotational translation which are used to calculate the treatment path in combination with the patient’s data. Further, Par. [0110] discloses the clinician can make final adjustments to the treatment path such as changing the final position of the teeth based on constraints. By making these changes to the treatment path, the subprocess in which develops the treatment path is performed again and adjust intermediate treatment steps based on the adjustments made by the clinician; Par. [0314] further discloses the end result in which the treatment plan contains the appliances that pertain to different tooth positions until the final appliance which revolves around the final tooth positions); and 
presenting the one or more of the treatment plans to a digital device associated with a user (Par. [0211])
However, Kuo is silent to a hierarchy of treatment settings based on initial tooth positions and generating one or more particular treatments plans from the hierarchy of treatment settings.  
Ben-Gal discloses an automated treatment system in the same field of endeavor and further discloses the concept of hierarchy of selection using weights to improve the development of the aligners in the treatment plan by ensuring the overall correctness of the aligners, for example (Par. [0029], [0032]). Ben-Gal discloses the process in which clinicians are capable of setting predetermined clinical rules to the input such as incisor alignment denoted as the treatment settings as various weights and presents more relevant treatment plans (Par. [0158], [0162]-[0166]).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated system of Kuo to include concept of hierarchy of the treatment settings as taught by Ben-Gal to present to the patient relevant treatment plans first. 
Regarding Claim 2, Kuo and Ben-Gal teaches the claimed method of claim 1 and Ben-Gal further discloses the automated treatment setting agent is configured to follow the hierarchy of treatment settings arranged based on clinical relevance, and determine, for each treatment setting in the hierarchy of treatment settings, one or more alternative values for each treatment setting based on a likelihood that the treatment setting has a value specific for that treatment setting, and creating an alternative set of treatment setting values when the likelihood is within an indeterminate range for that treatment setting (Par. [0029], [0032]). 
Regarding Claim 4, Kuo and Ben-Gaal discloses the claimed method of claim 1 and Kuo further discloses the automated treatment setting agent comprises a machine learning agent (Par. [0078] of Kuo discloses the agent can be a neural network or a decision tree).
Regarding Claim 5, Kuo and Ben-Gaal discloses the method of claim 1 and Kuo further discloses filtering the treatment plans to remove some of the treatment plans (Par. [0211] of Kuo discloses that they can review all possible treatment options or a select few based on a goal. As a select few can be viewed based on a specified goal, treatment plans not relevant to the goal are as such filtered).
Regarding Claim 9, Kuo and Ben-Gaal discloses the method of claim 1 and Kuo further discloses presenting one or more of the plurality of treatment plans to a user comprises displaying all or a subset of the plurality of treatment plans in a user interface (Par. [0211] of Kuo).
Regarding Claim 10, Kuo and Ben-Gaal discloses the method of claim 1 and Kuo further discloses receiving the indicator of initial tooth positions comprises receiving the digital model of the patent's teeth (Par. [0105] – [0106] of Kuo).

Regarding Claim 11, Kuo discloses an automated method of creating a plurality of treatment plans for aligning a patient's teeth (Abstract; Par. [0078] discloses it being automated), the method comprising:
receiving, in a processor (Par. [0335] discloses the presence of the processor where it is found to process the inputted data which is in this case the initial tooth position), an indicator of initial tooth positions in a digital model of a patient's teeth (Par. [0105] - [106]); 
determining, from the indicator of initial tooth positions, treatment settings using an automated treatment setting agent (Par. [0094] where the system performed that makes the aligner (100) is performed within each cluster; Par. [0078] describes the cluster operation that uses the treatment preferences can be a neural network which is found to be an automated treatment setting agent); wherein the automated treatment setting agent is configured to determine, one or more alternative values for each treatment setting based on a likelihood that the treatment setting has a value specific for that treatment setting, and creating an alternative set of treatment setting values when the likelihood is within an indeterminate range for that treatment setting (It is disclosed that the automated treatment setting agent of Kuo can be a neural network in Par. [0078]. A neural network is given a set of input data where when in the training phase, will run through the neural network until weights or ranks of the input data is established. To establish the weights, the input datas would run through the network at varying weights and is compared to a known output result. By determining the accuracy and precision of the data set, the neural network can be trained to have the correct weights for each input parameter. Once it is finished training, it can be validated with another known set of data where the output results is known. If the accuracy and precision is found to be acceptable, it can be established that the neural network is properly trained and can be used in practice. With that said, what was just described during the training phase is what is being claimed in this claim. The training process of the neural network is running through multiple weight values for each inputted data (in this case the treatment settings) to determine the best ranking of the each particular input parameter.);
generating one or more particular treatment plan that are included in the plurality of treatment plans wherein positions of the patient’s teeth in the digital model are modified in each treatment plan of the one or more particular treatment plans from initial tooth positions to final tooth positions via a plurality of intermediate tooth positions (Fig. 1E – 1F shows the development of new treatment plans being made; Par. [0314] further discloses the end result in which the treatment plan contains the appliances that pertain to different tooth positions until the final appliance which revolves around the final tooth positions); 
filtering the plurality of treatment plans to remove one or more treatment plans (Par. [0211] discloses that they can review all possible treatment options or a select few based on a goal. As a select few can be viewed based on a specified goal, treatment plans not relevant to the goal are as such filtered); and 
presenting the one or more particular treatment plans to a digital device associated with a user (Par. [0211]).
However, Kuo is silent to a hierarchy of treatment settings based on initial tooth positions and generating one or more particular treatments plans from the hierarchy of treatment settings.    
Ben-Gal discloses an automated treatment system in the same field of endeavor and further discloses the concept of hierarchy of selection using weights to improve the development of the aligners in the treatment plan by ensuring the overall correctness of the aligners  , for example (Par. [0029], [0032]). Ben-Gal discloses the process in which clinicians are capable of setting predetermined clinical rules to the input such as incisor alignment denoted as the treatment settings as various weights and presents more relevant treatment plans (Par. [0158], [0162]-[0166]).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated system of Kuo to include concept of hierarchy of the treatment settings as taught by Ben-Gal to present to the patient relevant treatment plans first.
	Regarding Claim 12, Kuo discloses a system (Abstract) comprising:
one or more processors (Par. [0335] discloses the presence of a processor);
a memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors, perform a computer-implemented method (Par. [0335], lines 1-12 and 23-25) comprising:
receiving, in a processor (Par. [0335] discloses the presence of the processor where it is found to process the inputted data which is in this case the initial tooth position), an indicator of initial tooth positions in a digital model of a patient's teeth (Par. [0105] - [106])
determining, from the indicator of initial tooth positions, using an automated treatment setting agent (Par. [0094] where the system performed that makes the aligner (100) is performed within each cluster; Par. [0078] describes the cluster operation that uses the treatment setting can be a neural network which is found to be an automated treatment setting agent);
generating, for each treatment setting, one or more particular treatment plan wherein positions of the patient’s teeth in the digital model are modified in each treatment plan of the one or more particular treatment plans from initial tooth positions to final tooth positions via a plurality of intermediate tooth positions (Fig. 1E – 1F shows the development of new treatment plans being made; Par. [0314] further discloses the end result in which the treatment plan contains the appliances that pertain to different tooth positions until the final appliance which revolves around the final tooth positions); and
presenting the one or more of particular treatment plans to a digital device associated with a user (Par. [0211])
However, Kuo is silent to a hierarchy of treatment settings based on initial tooth positions and generating one or more particular treatments plans from the hierarchy of treatment settings.    
Ben-Gal discloses an automated treatment system in the same field of endeavor and further discloses the concept of hierarchy of selection using weights to improve the development of the aligners in the treatment plan by ensuring the overall correctness of the aligners  , for example (Par. [0029], [0032]). Ben-Gal discloses the process in which clinicians are capable of setting predetermined clinical rules to the input such as incisor alignment denoted as the treatment settings as various weights and presents more relevant treatment plans (Par. [0158], [0162]-[0166]).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated system of Kuo to include concept of hierarchy of the treatment settings  as taught by Ben-Gal to present to the patient relevant treatment plans first.
Regarding Claim 13, Kuo and Ben-Gal teaches the claimed method of claim 1 and Ben-Gal further discloses the automated treatment setting agent is configured to follow the hierarchy of treatment settings arranged based on clinical relevance, and determine, for each treatment setting in the hierarchy of treatment settings, one or more alternative values for each treatment setting based on a likelihood that the treatment setting has a value specific for that treatment setting, and creating an alternative set of treatment setting values when the likelihood is within an indeterminate range for that treatment setting (Par. [0029], [0032]). 
Regarding Claim 15, Kuo and Ben-Gal teaches the claimed method of claim 12 and Kuo further discloses the automated treatment setting agent comprises a machine learning agent (Par. [0078] of Kuo discloses the agent can be a neural network or a decision tree).
Regarding Claim 16, Kuo and Ben-Gal teaches the claimed method of claim 12 and Kuo further discloses filtering the treatment plans to remove some of the treatment plans (Par. [0211] of Kuo discloses that they can review all possible treatment options or a select few based on a goal. As a select few can be viewed based on a specified goal, treatment plans not relevant to the goal are as such filtered).
Regarding Claim 20, Kuo and Ben-Gal teaches the claimed method of claim 12 and Kuo further discloses presenting one or more of the plurality of treatment plans to a user comprises displaying all or a subset of the plurality of treatment plans in a user interface (Par. [0211] of Kuo).
Regarding Claim 21, Kuo and Ben-Gal teaches the claimed method of claim 12 and Kuo further discloses receiving the indicator of initial tooth positions comprises receiving a digital model of the patent's teeth (Par. [0105] – [0106] of Kuo).
Regarding Claim 41, Kuo and Ben-Gal teaches the claimed method of claim 1 and Kuo further discloses generating 3D digital models associated with each stage of the one or more particular treatment plans, and presenting the 3D digital models to the user (Fig. 19-22 of Kuo wherein the user can be said to be the orthodontist to determine if arrangement is viable and applicable to the patient). 
Regarding Claim 42, Kuo and Ben-Gal teaches the claimed method of claim 1 and Kuo further discloses forming a series of dental appliances based on a user-selected treatment plan of the one or more particular treatment plans presented on the digital device (Par. [0103]-[0104] of Kuo). 
Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US Publication No. 20070128573 A1) in view of Ben-Gal (US 20210259808 A1). 
Regarding Claim 6, Kuo and Ben-Gal discloses the claimed plurality of treatment plans for aligning teeth of claim 1 and Kuo further discloses the generation of treatment plans (Fig. 1E-1F). However, Kuo is silent to the generation of the treatment plan corresponding to each of the sets of treatments settings to be done in parallel.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have tried to generate the treatment plans corresponding to each set of treatment settings to be done in parallel as the only other alternative is to do them sequentially. This finite number of identified, predictable solutions (either in parallel or in series/sequentially) would have a reasonable expectation of success to generate treatment plans from inputs or settings.
Regarding Claim 17, Kuo and Ben-Gal discloses the claimed plurality of treatment plans for aligning teeth of claim 1 and Kuo further discloses the generation of treatment plans (Fig. 1E-1F). However, Kuo is silent to the generation of the treatment plan corresponding to each of the sets of treatments settings to be done in parallel.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have tried to generate the treatment plans corresponding to each set of treatment settings to be done in parallel as the only other alternative is to do them sequentially. This finite number of identified, predictable solutions (either in parallel or in series/sequentially) would have a reasonable expectation of success to generate treatment plans from inputs or settings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 9-13, 15-16, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments with respect to the 101 rejection for claims 1-3, 8, 10-14, 16, 17, and 19-21 on pages 10-12 wherein the features claimed by the applicant are found to not be “methods of organizing human activity”, or a “mental process”. It is found that applicant’s arguments are found to be unpersuasive. The argument as to an orthodontist is unable to mentally complete the process would be too complex. This is however possible as an experience orthodontist would be capable of completing making multiple treatment plans as small modifications could be made to each plan but in a longer period of time than if it was automated. For example, one plan may incorporate an anterior IPR vs another incorporating a posterior IPR. Though it is a small difference in the plan, it displays the capability of an orthodontist making multiple treatment plans. It is also found that the system and method applicant claim uses a generic computer resulting in the argument to the claims to include the aspect that the method is done with digital components unpersuasive. 
	Applicant’s arguments with respect to the 103 rejection for claims 6 and 17 on page 13 wherein Kuo does not disclose the determination of hierarchy of treatment settings, and generating particular treatment plans from such treatment settings is not disclosed and would not suggest the combination described in the rejection. However, this is found to be moot as the claims filed on 3/24/2020 initially did not claim the hierarchy of treatment settings to be used in generating a treatment plan. However, the newly amended claims filed on 4/22/2022 presented this new limitation in the independent claims which is found to be rejected under a new 103 rejection in combination with Ben-Gal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772